Title: To James Madison from Stephen Cathalan Jr., 21 October 1804 (Abstract)
From: Cathalan, Stephen, Jr.
To: Madison, James


21 October 1804, Marseilles. “I have the honor of Confirming you my last Respects of the 22d. Septer. last, & of the Inclosures therein; I have only time, by this mail for Bordx. to beg your refference to the here annexed Copy of a letter I Received from J. Barnes Esqre. about the 3d. Attack against Tripoly.
“I am informed the Gazette of Genoa has published Such Repport, adding that the Gun-Boats &ca. had returned at Syracuse from whence it Came, & that Commodore Saml. Baron was Continuing off Tripoly with three Frigates &c. till matters Should be Settled.”
